  Case 3:18-cv-00069-RGE-CFB Document 55 Filed 04/23/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF IOWA
                           DAVENPORT DIVISION

JAYMES ANTHONY STARK                              )
                                                  )
               Plaintiff,                         ) CASE NO.: 3:18-cv-00069
                                                  )
       vs.                                        )
                                                  )
LEE COUNTY IOWA, THE STATE OF                     )
IOWA; STEVE SPROUL; JEREMY                        ) MOTION FOR LEAVE TO PARTIALLY
HAMELTON; ZACHARY COPPAGE;                        )     WITHDRAW AS COUNSEL
DUSTIN YOUNG; and C.J. WRAY,                      )         FOR PLAINTIFF
                                                  )
               Defendants.                        )

       COMES NOW, the undersigned counsel pursuant to Local rule 83(d)(6)(B) and

Moves for Leave of Court to Partially Withdraw as Counsel for Plaintiff, as follows:

       1.      Undersigned counsel and Stark have gone back and forth over the efficacy of

the claims filed against the State. That claim was pursued initially by undersigned counsel

in order to ensure that Stark got the medical treatment he needed, including surgery. That

goal has been accomplished.

       2.      Stark previously agreed to drop the claim against the State, but has recently

refused to sign off on the dismissal of that claim.

       3.       Undersigned counsel informed Stark that undersigned counsel will not be

filing a resistance to the State’s summary judgment motion because of the belief that the

claim lacks factual and legal support and is counterproductive to the pursuit of the valid

claims against the Lee County defendants.

       4.      Undersigned counsel recently consulted with Stark to inform him of the need

to withdraw from representation because of the ongoing impasse.              Stark informed

undersigned counsel that he wants undersigned counsel to continue to represent him on the
   Case 3:18-cv-00069-RGE-CFB Document 55 Filed 04/23/20 Page 2 of 3



claims against the Lee County defendants. Undersigned counsel is willing to act on Stark’s

behalf in that limited capacity.

        5.      The only pending motion before the court is the summary judgment motion

filed by the State on March 18, 2020. Stark has indicated that he will either procure other

counsel to represent him on that claim, or proceed pro se.

        6.      There is a pending interlocutory appeal, but undersigned counsel will continue

to represent Stark in that appeal related to the claims against the Lee County Defendants. In

the appeal the Lee County Defendants must file their brief by May 4, 2020, and Stark’s brief

is due 30 days from the date the appellate court issues the Notice of Docket Activity filing

the brief of appellant.

        7.      No trial is currently schedule in this matter.

        8.      Undersigned counsel requests that he be allowed to withdraw from

representing Stark on the claims made against the State, but be allowed to continue

representing Stark in the claims made against the Lee County Defendants.

        9.      In the alternative, should the court find that the complete withdrawal of

undersigned counsel is appropriate, then undersigned counsel requests that relief.

        10.     A copy of this Motion for Leave to Withdraw was mailed to the Plaintiff on

April 23, 2020, and undersigned counsel discussed this matter with Plaintiff prior to that date

about the need for him to secure substitute counsel on the claims against the State.

        WHEREFORE, undersigned counsel requests the court grant the Motion for Leave to

Partially Withdraw on the claims against the State; or in the alternative for complete

withdrawal from representation of Plaintiff in this matter; and for any other relief deemed

just and appropriate by the court.




                                                 2
  Case 3:18-cv-00069-RGE-CFB Document 55 Filed 04/23/20 Page 3 of 3



                                        Respectfully submitted,

                                        Dave O’Brien Law
                                        1500 Center St. NE
                                        Cedar Rapids, Iowa 52402
                                        Telephone: (319) 861-3001
                                        Facsimile: (319)861-3007
                                        E-mail: dave@daveobrienlaw.com
                                        By:    /s/ David A. O’Brien
                                               DAVID A. O’BRIEN, AT0005870
Copy to:

Steven E. Ort
BELL, ORT & LIECHTY
                                                                   PROOF OF SERVICE
200 W. Main St., P.O. Box 143
New London, IA 52645                             The undersigned certifies that the foregoing instrument was
                                                 served upon all parties to the above cause to each of the
E-Mail: bellortliechtylaw@gmail.com              attorneys of record herein at their respective addresses
                                                 disclosed on the pleadings on the 23rd day of April, 2020,
                                                 by:
William A. Hill
Assistant Attorney General                           U.S. Mail                               FAX
                                                     Hand Delivered                          Certified Mail
Special Litigation Division                          FedEx/Airborne Express                X EDMS
Hoover Building, 2nd Floor
                                                      Signature:     /s/ Julia Daugherty
1305 E. Walnut
Des Moines, Iowa 50319
Email: William.Hill@ag.iowa.gov
ATTORNEYS FOR STATE OF IOWA

Jaymes Stark
Des Moines County Correctional Center
513 N. Main
Burlington, Iowa 52601
PLAINTIFF




                                         3
